COLLIER, C. J.
1. The production of the defendant’s' note to “Walla,” with the indorsement of a partial payment, dated in 1835, and subscribed by A. Elston, was not admissible to impair or destroy the effect of Sharp’s testimony, that it had been paid in 1834. The payment of that note was not an inquiry within the issue. Although the witness stated he was informed by the payee that it was paid, yet if his information was incorrect, what he said could not in any manner disprove what was stated by the nominal plaintiff in the present case, as to the discharge of the note now in suit. The evidence proposed was res inter alios~does not appear to have been offered to impugn the veracity of Sharp, nor could it have had that effect. If it was material to ascertain whether the note to “ Walla” was unpaid, then perhaps its possession by the payee, or some other person than the maker, might contribute something to show its subsisting liability.
2. The testimony adduced by the plaintiff, that Sharp, upon the trial of another cause in which he had been examined as a witness, denied that he knew any thing about the1 note now sought to be recovered, went to show that he made contradictory statements, and of course to impair, if not directly to assail his veracity. Under such circumstances, it was certainly allowable to sustain the credibility of the witness, by proof of his general character, and that he would be *721believed on oath. 8 Porter’s Rep. 314; 5 Cow. R. 314, 320; 1 Greenl. Ev. 521.
3. In Sorrelle v. Craig, 9 Ala. Rep. 534, we say, the regular mode of examining into the general character, is, to inquire of the witness whether he knows the general reputation of the person in question among his neighbors; and what that reputation is, arid whether from such knowledge the witness would believe that person Upon his oath. In answer to such evidence the other party may cross-examine those witnesses as to their means of knowledge, and the grounds of their opinion; or may attack their general character, and by fresh evidence support the character of his own witness. The inquiry must be made as to general character where he is best known. It is not enough that the impeaching witness professes merely to state what he' has heard others say; for those others may be but few. He must be able to state what is generally said of the person by those among whom he dwells, or with whom he is chiefly conversant; for it is this only which constitutes his general reputation, or character. And ordinarily the witness himself ought to come from the neighborhood of the person whose character is in question. If he is a stranger sent hither by the adverse party to learn his character, he will not be allowed to testify as to the result of his inquiries* See also 1 Greenl. Ev. 512-13; 1 Phil. Ev. 212; 11 Sergt. & R. Rep. 198 ; 14 Wend. Rep. 105.
In the case at bar, the witness stated that he was satisfied he was acquainted with Sharp’s general character for truth in his (Sharp’s) neighborhood, and that he would believe him on oath. On cross-examination he stated that he was acquainted with some of Sharp’s neighbors, but not with all of them — he had never heard Sharp’s neighbors speak of his character for truth, and had never known his character called in question — he never lived in Sharp’s neighborhood, nor nearer to him than twelve miles.
Here the supporting witness avows a knowledge of Sharp’s general character for truth in the neighborhood of the latter. It does not appear through what- medium he became acquainted with it; although he was acquainted with some of his *722neighbors, he never heard them speak of it, or his character questioned. If the plaintiff had thought proper, he might have cross-examined the witness more minutely and searchingly, and if possible entirely destroyed the effect of his evidence. To acquire a knowledge of a person’s general character, it is not necessary to know all his neighbors, or to hear any one speak of his disposition to tell the truth, or his integrity drawn in question. His virtues may be universally acknowledged, and the bright spots so prominent that his reputation exhibits no dark traits. The veracity of such a man would rarely be spoken of, and if at all, in no other than terms of commendation. What then the witness stated on cross-examination, does not show his incompetency to support Sharp. Though he lived twelve miles distant from him, it does not appear that he did not often visit him, or the neighborhood, and hear many of his neighbors speak of him, and the estimate in which he was holden among them. The case upon this point is altogether unlike Sorrelle v. Craig, ut supra; for there the witness on cross-examination, disavowed all knowledge of the estimation in which the person impeached was held in the neighborhood of his residence.
There is then no error in the ruling of the circuit court, and its judgment is therefore affirmed.
Chilton, J., having been of counsel, did not sit in this cause.